Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-16-00053-CV

                          IN THE INTEREST OF R.M.M., a Child

                  From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014PA02913
                            Honorable Peter Sakai, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the trial court’s order terminating
M.G.’s parental rights is AFFIRMED. Because Appellant is indigent, no costs are taxed in this
appeal.

       SIGNED July 20, 2016.


                                                _____________________________
                                                Patricia O. Alvarez, Justice